Citation Nr: 1140083	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-36 170 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to service connection for a thoracolumbar spine disorder (previously addressed as mid/lower back pain).

2. Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, depression and anxiety with short-term memory loss and irritability. 

3. Entitlement to service connection for intermittent fevers and night sweats. 

4. Entitlement to service connection for chronic fatigue.

5. Entitlement to service connection for irritable bowel syndrome. 

6. Entitlement to service connection for carpal tunnel syndrome to include joint pain, right wrist. 

7. Entitlement to service connection for carpal tunnel syndrome to include joint pain, left wrist. 

8. Entitlement to an initial compensable for sarcoidosis. 

9. Entitlement to a higher initial rating for degenerative disc disease of the cervical spine rated as 10 percent disabling effective April 1, 2005 and 20 percent disabling effective October 24, 2005.  

10. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee (also claimed as a right leg condition). 

11. Entitlement to an initial compensable rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  He served in Southwest Asia from November 1993 to May 1994.

In an August 2005 rating decision, the RO denied service connection for headache, right hip, mid/lower back, and left knee conditions and granted service connection for a degenerative joint disease of the right knee, degenerative joint disease of the cervical spine, and sleep apnea and assigned each a 10 percent evaluation, effective April 1, 2005.  

A September 2005 rating decision confirmed and continued the prior rating decision.  The Veteran did not submit a timely substantive appeal in regards to his headache, right hip, and left knee claims and these matters were not certified to the Board.  They will not be further considered by the Board.  

A December 2006 rating decision denied service connection for a right leg condition, depression, irritability, short-term memory loss, night sweats, intermittent fevers, irritable bowel syndrome, chronic fatigue, right shoulder pain to include random numbness and weakness, bilateral hand pain to include poor grip, and bilateral wrist carpal tunnel syndrome to include joint pain.  The decision also continued to deny service connection for mid/lower back pain and continued to rate the cervical spine disorder as 10 percent disabling.  

In a January 2008 rating decision, the RO increased the rating assigned for degenerative joint disease of the cervical spine to 20 percent disabling, effective October 24, 2005.  At the same time the RO granted service connection for radiculopathy of the left upper extremity (claimed as left hand pain) and radiculopathy of the right upper extremity (claimed as right shoulder pain and right hand pain) and assigned each a 20 percent rating, effective October 24, 2005.  The grant of service connection for radiculopathy of the bilateral upper extremities represents a grant of the full benefit sought for the claimed disabilities of bilateral hand pain to include loss of grip and right shoulder pain to include random numbness and weakness and these matters are no longer on appeal.

A July 2008 statement of the case merged the issues of right knee and leg together and continued to rate the disability as 10 percent disabling. 

The record reflects that the Veteran was scheduled to testify before a Veterans Law Judge sitting at the RO (Travel Board hearing) in September 2008, but that he failed to report for this hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2010). 

In March and July 2009, the Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ) without a waiver of review by the AOJ, in which only some of the evidence was duplicative.  However, as the Board is granting service connection for a thoracolumbar spine disorder and an acquired psychiatric disorder, dismissing the claim for an increased rating for a cervical spine disorder, and remanding the remaining claims, a waiver of review by the AOJ is not necessary.  38 C.F.R. § 20.1304(c).  

The Board recognizes that the RO up to the present has developed and adjudicated the claim which was filed by the Veteran, i.e., seeking service connection for depression, irritability and memory loss.  However, during the course of this appeal, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In consideration of the Court's holding, the Board has recharacterized the issue as reflected on the first page of this decision. 

The issues of service connection for bilateral wrist carpal tunnel syndrome to include joint pain, chronic fatigue, irritable bowel syndrome, intermittent fevers, and night sweats as well as higher initial ratings for sarcoidosis, right knee/leg, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran had an in-service thoracolumbar injury, in-service treatment for thoracolumbar back pain and a diagnosis of degenerative joint disease of the thoracic spine and there is post-service continuity of symptomatology demonstrating a nexus between a current thoracolumbar spine disorder and the in-service injury, treatment, and diagnosis. 

2. The competent and credible evidence of record demonstrates a continuity of medication for a psychiatric disorder since the Veteran's active duty service. 

3. In April 2009, prior to a Board decision, the Veteran wrote that he wanted to withdraw the appeal with regard to the issue of entitlement to a higher initial rating for degenerative disc disease of the cervical spine.


CONCLUSION OF LAW

1. The criteria for service connection for a thoracolumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2. The criteria for service connection for an acquired psychiatric disorder to include bipolar disorder, depression and anxiety with short-term memory loss and irritability are met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

3. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to a higher initial rating for degenerative disc disease of the cervical spine rated as 10 percent disabling effective April 1, 2005 and 20 percent disabling effective October 24, 2005 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Thoracolumbar Spine Disorder

The Veteran's medical records reveal that he has been diagnosed as having a thoracolumbar back disorder.  A March 2007 MRI report from North Grove Diagnostics revealed mild wedging of T7 and 8 and mildly bulging T11-12 disc.  Therefore, a current thoracolumbar spine disorder has been demonstrated.

Service treatment records (STRs) include numerous references to disability of the thoracic and lumbar spines.  These include an August 1988 record noting the Veteran's complaints of back pain and diarrhea of six weeks duration.  Spinal meningitis was ruled out, but he was diagnosed with a sexually transmitted infection.  A June 1989 preoperative document noted that he had stiffness and joint pain "everywhere".  

Treatment records dated in July and August 1997 show that he was in a motor vehicle accident and diagnosed as having a cervical/paraspinous strain and whiplash injury.  He subsequently had complaints of increasing symptoms in the mid-thoracic region.  X-rays taken in July 1997 revealed moderate degenerative changes in the mid/lower spine.  He was diagnosed as having degenerative joint disease of the thoracic spine.  

On periodic examination in July 1997, he was diagnosed as having cervical/lumbar strain following a motor vehicle accident that month.  In May 1999, he had complaints of pain in his joints for four days, including back pain.  The diagnosis was arthralgia of acute onset.  In June and July 1999, he had complaints of back pain and stiffness.  

In September 1999, a physician noted that the Veteran likely had mild spasms of the cervical and upper thoracic spine.  In November 1999, he was treated for ongoing thoracic spine pain.  In January 2000, he had complaints of arthralgia and was diagnosed with sarcoid.  In May 2001, he continued to report back pain and sarcoid.  Arthralgia was noted.  In May 2002, he had complaints of constant middle back pain.  On May 2003 report of medical history, he responded "yes" to having recurrent back pain or any back problem.  In September 2003, he reported mild arthralgia in his back and large joints, but no swelling.  On October 2004 retirement examination report of medical history, he reported recurrent back pain or any back problem.  He clarified that he had a middle back problem.  A December 2004 record noted complaints of pain in the back.  He was referred for a VA examination. 

In July 2004, the Veteran filed a claim for a mid to low back condition and reported that a lumbar strain was noted on a periodic examination in July 1997 following a motor vehicle accident.  

A December 2004 VA examination noted that the Veteran had a mid to low back condition.  

On a May 2005 VA examination, the Veteran reported that he had complaints of low back pain that started in the 1980's, which was gradual in onset without any specific injury.  He was diagnosed as having lumbar pain without radiculopathy. 

Treatment records from Dorn VA Medical Center (VAMC) include a May 2005 record that noted complaints of constant back pain.  

A June 2005 treatment record from Carolina Medical Affiliates noted that the Veteran has had continued back pain.  February and May 2007 records also revealed objective evidence of mid/lower back vertebral body tenderness and that he underwent steroids shots in his back.  

In a January 2006 statement in support of claim, the Veteran reported that his chronic joint and spine pain continued to increase.  

In correspondence dated in April 2007, Dr. K.S. reported that the Veteran had chronic thoracic and cervical pain, in part due to degenerative disc disease, and probably had degenerative joint disease.  The Veteran had mild vertebral wedging at T7 and 8 as well as bulging at T11-12 probably aggravated the Veteran's thoracic and cervical condition.

In March 2007 correspondence, Dr. M.N.B. addressed MRI findings in regards to the Veteran's cervical spine only and opined that the degenerative arthritis of the spine was likely due to cigarette abuse although there might be genetic or traumatic components.  

The Veteran is competent to report the symptoms of his thoracolumbar spine disorder, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are consistent with the other evidence of record, documenting ongoing treatment beginning in service.

Therefore, the Board finds that the Veteran's reports are credible.  

In addition degenerative joint disease (or arthritis) of the thoracic spine was shown on X ray examination during service and on MRI studies performed after service.  Where a chronic disease, such as arthritis is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

As the weight of the evidence reflects that while he was in service, he experienced a low back injury, ongoing complaints of thoracolumbar back pain, and was diagnosed with degenerative joint disease of the thoracic spine, and there has been a continuity of symptomatology since service, the criteria for service connection for the currently diagnosed thoracolumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


B.  Acquired Psychiatric Disorder, to include Bipolar Disorder, Depression and Anxiety with Memory Loss and Irritability

A March 2006 record from Carolina Medical Affiliates included a diagnosis of depression and anxiety and noted that the Veteran continued his medication for this disorder.  A March 2009 treatment record continued to include a diagnosis of depression and showed that the Veteran was still taking Zoloft.  Therefore, a current psychiatric disorder has been demonstrated.

STRs show in-service complaints of irritability, decreased sleep, and memory loss as well as a diagnosis of bipolar disorder, not otherwise specified and controlled insomnia.  A June 1999 record included a diagnosis of bipolar disorder and noted that the Veteran experienced increased instability and distractibility with he was off of his medication (Klonopin).  In November 1999, he was diagnosed as having probable bipolar disorder with decreased sleep and intermittent instability.  He was stable on medication.  

An August 2000 treatment record noted that the Veteran originally presented in November 1998 with symptoms of decreased cognitive functioning, short-term memory loss and irritable mood, in which he was stabilized and symptoms improved on medication (Klonopin).  On his October 2004, retirement report of medical history, he noted problems with short-term memory and frequent trouble sleeping.  

The May 2005 VA examiner noted that the Veteran had a history of psychiatric symptoms and sleep impairment.  However, he denied a history of depression, anxiety, previous psychiatric problems, or confusion.  On neurological examination, the Veteran's memory and speech were reported as normal.  His affect mood, judgment, and behavior were reported as normal.  The examiner did not comment on whether the Veteran had a current psychiatric disorder.  

Treatment records from Carolina Medical Affiliates included a June 2005 report that the Veteran did not have nervousness, depression, or tension, and his memory was good, however, the record showed that he continued to take 50 mg of Zoloft per day.  A March 2006 record from Carolina Medical Affiliates included a diagnosis of depression and anxiety and noted that the Veteran continued to take medication for this disorder.  A March 2009 treatment record continued to include a diagnosis of depression and showed that the Veteran was still taking Zoloft.  

This evidence shows that the Veteran currently has depression and anxiety and has received treatment for a psychiatric disorder since his discharge from service.  

There is, thus, a continuity of symptomatology, linking current depression and anxiety to symptoms and disabilities identified in service.  The criteria for service connection for an acquired psychiatric disorder, including bipolar disorder, depression, and anxiety with symptoms of irritability and memory loss, are met.  Service connection is warranted.

II.  Withdrawn Claim-Cervical Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2011). 

In a January 2008 rating decision, the RO, among other things, increased the evaluation assigned for degenerative disc disease of the cervical spine to 20 percent disabling effective October 24, 2005.  In April 2009 correspondence, the Veteran communicated that he was satisfied with the decision and wished to withdraw his appeal for the issue of entitlement to a degenerative disc disease of the cervical spine.  There is no remaining allegation of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  As the appeal is dismissed, it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to the issue of entitlement to a higher initial rating for degenerative disc disease of the cervical spine rated as 10 percent disabling effective April 1, 2005 and 20 percent disabling effective October 24, 2005. 


ORDER

Service connection for a thoracolumbar spine disorder is granted. 

Service connection for an acquired psychiatric disorder to include bipolar disorder, depression, and anxiety with short-term memory loss and irritability is granted.

The appeal of entitlement to a higher initial rating for degenerative disc disease of the cervical spine rated as 10 percent disabling effective April 1, 2005 and 20 percent disabling effective October 24, 2005, is dismissed.  


REMAND

The Veteran and his representative claimed that the Veteran's bilateral wrist pain, chronic fatigue, irritable bowel syndrome, unexplained profuse sweating, and unexplained fevers were related to an undiagnosed illness caused by exposure to environmental hazards in the Persian Gulf.  

The Veteran's STR's included complaints of frequent indigestion or heartburn, fatigue, and arthralgia of multiple joints, and also noted that he did serve in Operation Desert Storm.  Post service treatment records from Carolina Medical Affiliates included complaints of fatigue and wrist weakness and numbness.  A May 2007 record from Dr. M.N.B. was positive for weight loss, fever, and night sweats.  

A VA exam for Gulf War Syndrome and infectious, immune, and nutritional disabilities was requested by the RO on August 22, 2006.  In September 2006 the RO was advised that the Veteran had failed to report for the examination.  As a result, in December 2006, the RO denied service connection for night sweats, intermittent fevers, irritable bowel syndrome, chronic fatigue, and bilateral carpal tunnel syndrome to include joint pain, in part, because the Veteran failed to report for the scheduled VA examination.  In his June 2007 notice of disagreement, the Veteran stated that he disagreed with the December 2006 rating decision that found that he did not show good cause for failure to report for his scheduled VA examination.  He reported that he was required to be out of town/state for work and had notified VA prior to his scheduled appointment.  Although it was not documented in the claims file that the Veteran provided VA with such notice, a review of the record showed that the Veteran reported for other VA examinations and in the past when he was unable to make a scheduled appointment, he immediately notified VA.  The Board finds the Veteran is credible and has indicated a willingness to report for another VA examination.  Good cause has been shown for his failure to report to the scheduled VA examination.  Cf. 38 C.F.R. § 3.655 (2011).

In regards to the Veteran's appeal of the initial rating for sarcoidosis, additional evidence from Carolina Medical Affiliates dated in January and March 2009, shows that the Veteran had a flare-up and his condition was described as "deteriorated" with "worsening problems."  This evidence indicates that the Veteran's sarcoidosis had become worse since the last examination in June 2007.  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regards to the appeal of the initial rating for sleep apnea, the Veteran and his representative indicated in a January 2006 statement in support of claim and an August 2011 Informal Hearing Presentation, that the Veteran fell asleep during daily activities or during the work day when he was not actively involved.  However, the June 2007 VA examination did not address whether he had persistent day-time hypersomnolence, required use of breathing assistance device, and/or chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy.  

The examination report did not contain sufficient detail on which to make a decision and a remand for a new VA examination is required.  Goss v. Brown, 9 Vet. App 109, 114   (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Also, additional evidence from Carolina Medical Affiliates dated in March 2009 reported that the Veteran uses a continuous airway pressure (CPAP) machine, which indicated that the condition had become worse since the last examination in June 2007.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

In July 2004, the Veteran filed a claim for service connection for his right knee in which August and September 2005 rating decisions granted service connection for degenerative joint disease of the right knee and assigned a 10 percent disability rating, effective April 1, 2005.  In a March 2006 notice of disagreement, he reported that he had periodic random numbness and weakness in his right leg.  A December 2006 rating decision separately denied service connection for a right leg condition.  The basis of the denial included the failure of the evidence to reveal a diagnosis of a chronic right leg condition and the failure of the Veteran to report for a scheduled examination without good cause.  However, a review of the record showed that the Veteran was not scheduled to have his right knee/leg examined at the time he missed his VA examination(s) in August or September 2006.  In the July 2008 statement of the case, the RO merged the right knee and leg issues together and rated the right knee/leg disorder as 10 percent disabling.  However, as the Veteran has reported numbness and weakness in his right leg after his right knee was last examined by VA in December 2005, a contemporaneous VA examination is indicated.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for fatigue, irritable bowels, intermittent fevers, night sweats and bilateral wrist joint pain.  

Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  

The examiner should: 

a) indicate whether the Veteran's fatigue, irritable bowels, intermittent fevers, night sweats and bilateral wrist joint pain are attributable to a specific diagnosis.   

b) if the fatigue, irritable bowels, intermittent fevers, night sweats and bilateral wrist joint pain are due to a specific diagnosis, the examiner should opine whether the disability is related to a disease or injury during active service, (including the documented in-service complaints of fatigue and joint pain); 

c) the examiner should opine as to whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.

d) if the fatigue, irritable bowels, intermittent fevers, night sweats and bilateral wrist joint pain are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; 

d) if the fatigue, irritable bowels, intermittent fevers, night sweats and bilateral wrist joint pain represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; 

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and 

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. Schedule the Veteran for an examination to determine the current severity of his sarcoidosis.  All indicated tests and studies should be performed, including testing to determine the Veteran's forced expiratory volume in 1 second of (FEV-1), ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB) (unless the examiner provides reasons why the DLCO is not required.  

The examiner should also specifically comment on whether sarcoidosis requires the use of corticosteroids, and, if so, the level (low or high) and frequency of their use.  The examiner should also comment whether or not there is cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. The RO/AMC should schedule the Veteran for a VA examination to determine the severity of his sleep apnea.  

The claims folder should be made available to and reviewed by the examiner.  

The examiner should then comment as to whether the Veteran's sleep apnea is manifested by symptoms productive of (1) persistent day-time hypersomnolence, (2) requiring use of breathing assistance device such as continuous airway pressure machine or (3) chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. The Veteran should be afforded a VA examination to evaluate the current severity of his service connected right knee/leg disability.  The examiner should review the claims folder and identify any related right knee and leg disorders.

The examiner should report whether there is any instability or subluxation.  If there is instability or subluxation, the examiner should opine as to its severity.

The examiner should report the ranges of knee flexion and extension in degrees.  

The examiner should determined whether the there is weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report the points in the ranges of motion when pain becomes apparent. 

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5. The Veteran is notified that these examinations are necessary to evaluate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6. The AOJ should review the record to ensure the remand instructions have been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

7. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


